Name: 83/36/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by Ireland in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-10

 Avis juridique important|31983D003683/36/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by Ireland in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the English text is authentic) Official Journal L 038 , 10/02/1983 P. 0028 - 0029*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by Ireland in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the English text is authentic) (83/36/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas Ireland has transmitted to the Commission the documents required to clear the accounts for 1976; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to £ Irl 3 415 154;32 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas the unrecognized expenditure includes an amount of £ Irl 3 565;94 for aid for skimmed-milk powder for animal feed on which no final decision can be taken in the course of this clearance operation because an additional investigation is first necessary; whereas it may be possible to recognize this amount when the accounts for 1978 are cleared, HAS ADOPTED THIS DECISION: Article 1 The expenditure by Ireland recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1976 financial year amounts, in accordance with the Annex, to £ Irl 96 336 989;46. Article 2 The financial resources available at the end of 1976 stand as a negative amount, in accordance with the Annex, of £ Irl 2 148 568;32. Article 3 This Decision is addressed to Ireland. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1976 1.2,3 // // (in £Irl) // 1.2.3 // 1. Funds available after clearance of the accounts for 1975 // // - 10 853 329;56 // 2. Advances received for 1976 // // 105 041 750;70 // 3. Total funds available to cover expenditure for 1976 // // 94 188 421;14 // 4. Expenditure recognized for 1976: // // // (a) Expenditure declared // 99 752 143;78 // // (b) Expenditure not recognized: // 3 415 154;32 // // - of which elimination of reserves for 1975 // - // // - of which definitive decision deferred to 1978 // 3 565;94 // // (c) Expenditure recognized // // 96 336 989;46 // 5. Funds available after clearance of the accounts for 1976 // // - 2 148 568;32